Citation Nr: 1218104	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-19 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen and grant a claim of service connection for bilateral hearing loss.  

2.  Whether there is new and material evidence to reopen and grant a claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

	

INTRODUCTION

The Veteran had active service from April 1971 to October 1974 and May 1976 to February 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. A claim of service connection for hearing loss was denied in a January 2004 rating decision.  Evidence presented since the January 2004 decision does not raise a reasonable possibility of substantiating the claim of service connection.

2.  A claim of service connection for tinnitus was denied in a January 2004 rating decision.  Evidence presented since the January 2004 decision relates to an unestablished fact necessary to substantiate the claim of service connection.

3. Tinnitus onset during service.  


CONCLUSIONS OF LAW

1.  The January 2004 RO decision denying the claims of service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the claim of service connection for hearing loss has not been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2011).

3.  New and material evidence sufficient to reopen the claim of service connection for tinnitus has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection of tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applications to Reopen

Service connection was previously denied for hearing loss and tinnitus in a January 2004 decision.  That decision is final based on the evidence then of record. 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In making the determination of materiality, "the Board is precluded from considering the credibility of the newly submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216 (1994) (citing Justus v. Principi, 3 Vet. App. 510 (1992)).  However, the Secretary is not required "to consider the patently incredible to be credible."  Id.; see also King v. Brown, 5 Vet. App. 19 (1993) (noting that the Board must not assume the credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion"). 

Hearing Loss

Service connection was previously denied for hearing loss because there was no evidence of hearing loss in the service medical records, hearing was normal at separation, and the Veteran failed to report for an examination scheduled in conjunction with the claim of service connection.  Evidence considered at the time of the prior decision included service treatment and examination records and statements from the Veteran that he had hearing loss due to acoustical trauma from in-service duties as a helicopter repairman.  

Evidence associated with the record in conjunction with the application to reopen includes August 2007 and September 2008 VA audiological examination records, statements from the Veteran, and VA treatment records.  Although this evidence is "new," in that it was not previously seen, it is not material because it fails to cure the defects presented by the previous decision, namely the absence of competent evidence of hearing loss, as defined by VA, or a nexus between service and the hearing impairment.  The newly obtained evidence does not include any findings or histories suggestive of a nexus, to include a history from the Veteran of continuity of symptomatology.  It also does not include any findings or histories indicative of a diagnosis of hearing loss, as defined by VA; in fact, VA examination records indicate that the Veteran does not have hearing loss, as defined by VA.  In sum, there is still no competent evidence that the Veteran has hearing loss, as defined by VA, or that the reported hearing impairment is due to service, and the recently submitted evidence could not reasonably substantiate the claim if it were reopened.  Thus, the Board finds new and material evidence has not been submitted, and the application to reopen is denied.

Tinnitus 

Service connection was previously denied for tinnitus because there was no evidence of tinnitus in the service medical records, and the Veteran failed to report for an examination scheduled in conjunction with the claim of service connection.  Evidence considered at the time of the prior decision included the service treatment and examination records and statements from the Veteran that he had tinnitus due to acoustical trauma from in-service duties as a helicopter repairman.  

Evidence obtained in conjunction with the application to reopen includes the Veteran's histories that the tinnitus onset during service.  This evidence is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, the existence of a link between service and tinnitus; and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  

Having decided that the claim is reopened, the next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has provided the Veteran notice as to the requirements for service connection; the April 2008 statement of the case considered the claim on the merits; and the Veteran's arguments throughout the instant appeal have been on the merits.  It is concluded, therefore, that there is no prejudice to the Veteran in conducting a de novo review.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment and examination records do not reflect any findings or histories suggestive of tinnitus.  

The August 2007 VA examination record reflects the Veteran's history of recurrent tinnitus since service.  The Veteran reported in-service noise exposure, albeit with ear protection, and denied civilian or leisure noise exposure.  After examination and review of the claims file, the examiner opined that the Veteran's tinnitus was not caused by or a result of military noise exposure.  The examiner noted that the Veteran had normal hearing by VA guidelines and that it was not likely that the slight hearing loss at 8000 Hz was the cause of the tinnitus.  The examiner added that a thorough review of the file showed no mention of tinnitus though the Veteran was seen often for medical problems and tested often for hearing. 

A June 2008 VA treatment record reflects the Veteran's history of tinnitus with sleep difficulty since 1982, which he believed was due to excessive noise working as a helicopter mechanic during service.  

A September 2008 VA examination record reflects the Veteran's history of low-pitch tinnitus for more than 20 years.  The record indicates that the Veteran could not provide a more precise date of onset.  The Veteran reiterated his history of in-service noise exposure, with ear protection, and denial of civilian noise exposure.  The examiner noted that the Veteran's hearing was within normal limits as defined by VA.  The examiner reported that the Veteran's tinnitus was not likely due to hearing loss or acoustic trauma in the military as it was pitch-matched to a loud low frequency tone.  The examiner stated that the tinnitus should be evaluated separate from audiology as a factor.  

After review of the evidence, the Board finds service connection is warranted for tinnitus.  The Board acknowledges that the evidence of record does not document evidence of tinnitus during service.  However, the Veteran is competent to report that he developed tinnitus during service and that he has had tinnitus since service, and the Board finds the Veteran's history credible and consistent with the nature of his service, particularly his service as a helicopter repairman.  See 38 C.F.R. § 3.159(a)(2); Layno, supra; Jandreau, 492 F.3d at 1372 (the layperson may be competent to identify the condition where the condition is simple).  The Board further acknowledges that the record includes negative nexus opinions.  These opinions do not address whether the tinnitus onset during service, however; rather, they are limited to whether the tinnitus is causally related to service.  Thus, in light of the Veteran's competent history of tinnitus since service, and giving the benefit of the doubt to the Veteran, the Board finds service connection is warranted.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal of the claim to reopen.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

With respect to the claim of service connection for hearing loss, the RO provided the appellant pre-adjudication notice by letter dated in May 2007.  Additionally, VA obtained VA treatment records, assisted the appellant in obtaining evidence, afforded the appellant audiological examinations, obtained medical opinions as to the etiology and severity of the hearing loss, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The application to reopen the claim of service connection for hearing loss is denied.

New and material evidence having been received, the claim for service connection for tinnitus is reopened, and service connection is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


